Lane, J.
In this article 78 proceeding transferred to the Appellate Division, we are called upon to review a determination of the Police Commissioner, dismissing the petitioner, John A. Bal, Jr., from the police force.
*27Two aspects of this administrative determination are subject to judicial review. We must first determine whether the findings of fact of the commissioner regarding charges and specifications against Bal are supported by substantial evidence (CPLR 7803, subd 4; 7804, subd [g]). If they are, we are then empowered to review the propriety of the punishment imposed (CPLR 7803, subd 3).
The evidence at the hearing was that Patrolman Bal was on a special embassy patrol on May 11, 1971. His duties were to follow Russian Embassy cars for a distance of from 10 to 15 blocks to make sure that they were not subject to harassment. After he ascertained that the cars were not being followed by unauthorized vehicles, he could then stop following them and return to further embassy patrol. On the date in question (that is, May 11, 1971), Patrolman Bal had just broken away from following a Russian embassy vehicle. He was near the Bethesda Fountain in Central Park when he noticed two handicapped girls attempting to flag a taxicab. He apparently observed them for about 10 to 15 minutes, after which time he went over to them and offered to drive them outside the park. Conspicuously absent was an explanation by Bal as to why he remained in the park for that 15-minute period.
By this time, while it was not dark, the sun had begun to set. The girls accepted the ride but requested that they be taken to the Tavern on the Green, a restaurant at the edge of Central Park, to rejoin their classmates. The girls had been on an outing and had fallen behind the rest of their classmates. Patrolman Bal dropped them off at the Tavern on the Green and entered the premises to use the toilet facilities. As he was leaving, one of the girls noticed him and invited him to join them at a table with them and their teacher. He refused a drink which was offered to him by one of the girls at the table. After a few moments, the assistant manager of the restaurant called Bal aside and asked him to leave because he was in uniform, and he was prohibited from sitting at a table in the cocktail lounge. Patrolman Bal declined to accept this advice and continued to sit at the table. The assistant manager then observed a police sergeant on the premises, told him what had happened, and asked him to have Patrolman Bal removed. The sergeant asked Bal to accompany him to the lobby. Bal did not respond promptly, but he did ultimately go to the lobby. When questioned by the sergeant as to why he was there, Bal replied by asking the sergeant why he was on *28the premises. Patrolman Bal then was directed by the sergeant to present his memo book. Patrolman Bal withdrew his memo book and began making an entry in it and was directed by the sergeant to stop making any further entries. Bal also requested to see the sergeant’s memo book.
The sergeant also noted that Patrolman Bal had a girl’s bicycle in the back seat of his patrol car, which was also unauthorized. This incident was the basis of the 10 specifications filed against Patrolman Bal. They alleged, inter alia, that the patrolman transported unauthorized personnel in an unmarked radio motor-patrol car; that he failed to notify the radio dispatcher of the unauthorized personnel in the car; that he entered the Tavern on the Green not for immediate police purposes, nor for taking a meal; that he sat down at a table in the cocktail lounge while in uniform with five females; that without just cause he refused to leave premises after being asked to leave by the assistant manager of Tavern on the Green; that he failed to promptly obey an order of a superior; that he failed to promptly obey the order to present his memo book; that he proceeded to make entries in his memo book after being directed to stop; that he stored a girl’s bicycle in the rear seat of his car; and that he wrongfully asked to see the sergeant’s memo book.
After a review of all the evidence adduced at the hearing, the trial commissioner found that Patrolman Bal was guilty of all the specifications except for the one which alleged that he entered the Tavern on the Green for no valid purpose. The trial commissioner found that Patrolman Bal had entered the Tavern on the Green for the purpose of using the toilet.
The Police Commissioner, after reviewing the trial commissioner’s findings, specifically accepted and approved all of the recommendations of the trial commissioner with regard to the guilt or innocence of each specification in the case. That approval included the finding that Patrolman Bal had unauthorizedly transported nonpolice personnel in his automobile. The only caveat added by the police commissioner was that the charge of transporting unauthorized persons "should not be considered with severity,” but not that Patrolman Bal was not guilty of transporting unauthorized persons.
Interestingly enough, the evidence adduced indicated that Patrolman Bal had at least a 10-15-minute hiatus, during which time he was observing the girls attempting to flag a taxicab. He made no attempt to radio headquarters for per*29mission to transport these two girls from the park to a location outside the park, though he apparently had ample time to do so.
We further note that our dissenting brother does not dispute any of these findings of fact, and therefore we may safely conclude that this court is in unanimity in confirming that the findings of fact of the trial commissioner, subscribed to by the Police Commissioner, were based on substantial evidence. We now may address ourselves to the second prong of review; namely, the propriety of the punishment imposed.
An administrative agency, in imposing sanctions against an errant employee, is free to consider the prior record of that employee in determining the punishment to be imposed. In the case at bar, both the trial commissioner and the Police Commissioner in fact did review the prior record of Patrolman Bal.
Bal’s record contained mention of three citations for "excellent police duty” and one citation for "meritorious police duty.” However, the balance of his record reveals instances of insubordination and pejorative attitudes towards fellow officers and superiors, sometimes in the presence of civilians.
The common theme of these charges is that Bal has been unable to adapt to the strict discipline required of policemen, especially with regard to the command system of the Police Department. We must also note that the medical record of Patrolman Bal indicated that he was on leave for non-line-of-duty injuries and illnesses for about 20% of his possible working days on the force.
Our confirmation of the determination of the Police Commissioner does not impugn the sincerity or integrity of petitioner Bal. It does, however, highlight the importance and the necessity of strict discipline in the Police Department, a quasi-military organization, and Bal’s apparent inability to conform to that need.
Taking all of these matters into consideration, we do not find that the sanction imposed (namely, dismissal from the Police Department) is "so disproportionate to the offense, in the light of all the circumstances as to be shocking to one’s sense of fairness” (Matter of Stolz v Board of Regents, 4 AD2d 361, 364; Matter of Pell v Board of Educ., 34 NY2d 222, 233).
Accordingly, the determination of the Police Commissioner, dated February 2, 1972, should be confirmed, without costs.